DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4 and 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
Regarding double patenting rejections, applicant requested withdrawal of the rejection.
	However, amended claims remain in obvious double patenting status with respect to patented parent application US10684030.  Terminal Disclaimer would be required to lift the double patenting rejections.

Regarding amended claims 13 and 18, applicant argued that prior arts fail to teach “display a plurality of available commands for the selected wireless building control component on the display of the portable handheld device”, “allow the user to select…” and “send one or more commands to…”

	Thus, rejections are proper and maintained.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10684030. Although the claims at issue are not of covering similar subject matters.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidlin et al. (US2017/0026779) in view of Sanders et al. (US2009/0108793), McFarland (US2006/0074494) and Bora et al. (US2014/0062297).
To claim 2, Schmidlin teach portable handheld device (Fig. 1) for interacting with one or more wireless damper actuators in a building (paragraphs 0002, 0049, 0064, dampers for HVAC system), wherein each of the one or more wireless damper actuators include an actuatable damper, an actuator configured to move the actuatable damper and a wireless communication module (paragraph 0013), the portable handheld device (2 of Fig. 1) comprising: 
a wireless module (23 of Fig. 4, paragraph 0051) for communicating with the wireless communication modules of the wireless damper actuators (3s of Fig. 1); 
a user interface including a display (21, 25 of Fig. 4, paragraph 0041); 
a controller (20 of Fig. 4) operatively coupled to the wireless module and the display, the controller configured to:

display an error on the display of the portable handheld device when the actual position of the actuatable damper does not match the commanded position (paragraphs 0021, 0065-0066).
But, Schmidlin do not expressly disclose determine an indication of a relative distance between the portable handheld device and each of one or more of the wireless damper actuators using a signal strength of one or more wireless signals received from the wireless communication module of each of the one or more wireless damper actuators; display on the display of the portable handheld device the indication of the relative distance between the portable handheld device and one or more of the wireless damper actuators; and then obtaining and sending an actual positon of the actuatable damper of the selected one of the one or more wireless damper actuators to the portable handheld device; determine whether actual position of the actuatable damper matches the commanded positon.
	Despite of obviousness of error in actuator being having position difference between commanded position and actual positon, Sanders teach a smart remote actuator (paragraph 0002), wherein actual actuator position can be reported back (paragraph 0020) to compare with 
	McFarland teach a system for automated position detection for wireless building automation devices (paragraph 0022, actuators, such as a damper controlling air in a duct) , wherein a handheld display or any electronic display device (paragraphs 0052, 0060-0061; 10 of Figs. 1-2, paragraph 0023, may be a controller positioned at a known or unknown location, interacts with other building automation devices for configuring, coordinating, influencing, controlling, or performing other control or reporting functions) displays indication of the relative distance between the handheld display and one or more of the wireless actuator assemblies (paragraphs 0052, 0057, 0060), wherein the coordinate location or local position for devices may be identified through triangulation or other techniques (paragraph 0017).
	Bora teach a smartphone sends command to wireless lighting devices (Fig. 25, paragraphs 0076, 0090, 0177, 0185-0186, 0214, 0224), wherein the portable handheld device is configured to determine an indication of a location of a particular wireless actuator assembly out of the plurality of wireless actuator assemblies relative to a location of the portable handheld device (Fig. 67, paragraphs 0335-0340, obviously considered as relative location mapping) so that a user of the portable handheld device can identify and then test and/or troubleshoot the particular wireless actuator paragraphs 0225-0226, 0260-0261, 0278, user interface to test and/or troubleshoot) using a signal strength of one or more wireless signals received from the short range wireless communication module of the particular wireless actuator assembly; and wherein the portable handheld device is configured to display a measure of the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of McFarland and Bora into the apparatus of Schmidlin and Sanders, in order to display wireless actuators in range.





To claim 4, Schmidlin, Sanders, McFarland and Bora teach claim 3.
Schmidlin, Sanders, McFarland and Bora teach wherein the controller is configured to request and receive additional operational data from the selected one of the one or more wireless damper actuators via the wireless module of the portable handheld device and the wireless communication module of the selected one of the one or more wireless damper actuators (paragraphs 0046, 0066 of Schmidlin, retrieve/pull data from actuator).

To claim 7, Schmidlin, Sanders, McFarland and Bora teach claim 2.
Schmidlin, Sanders, McFarland and Bora teach wherein the one or more commands include a test command for performing a test sequence on the selected one of the one or more wireless 

To claim 8, Schmidlin, Sanders, McFarland and Bora teach claim 2.
Schmidlin, Sanders, McFarland and Bora teach wherein the controller is configured to request and receive additional operational data from the selected one of the one or more wireless damper actuators via the wireless communication module of the selected one of the one or more wireless damper actuators and display at least some of the operational data on the display of the portable handheld device (paragraphs 0062, 0066 of Schmidlin).

To claim 9, Schmidlin, Sanders, McFarland and Bora teach claim 8.
Schmidlin, Sanders, McFarland and Bora teach wherein the additional operational data comprises one or more of: fault information stored by the selected wireless damper actuators; a cycle count for the selected wireless damper actuators; a current operating temperature of the selected wireless damper actuators; a minimum operating temperature of the selected wireless damper actuators; a maximum operating temperature of the selected wireless damper actuators; a current control voltage of the selected wireless damper actuators; and a current power supply voltage of the selected wireless damper actuators (paragraphs 0002, 0066 of Schmidlin).

To claim 10, Schmidlin, Sanders, McFarland and Bora teach claim 2.
Schmidlin, Sanders, McFarland and Bora teach wherein the controller is configured to send one or more commands to set one or more parameter or configuration settings to the selected one of the one or more wireless damper actuators via the wireless communication module of the 

To claim 11, Schmidlin, Sanders, McFarland and Bora teach claim 10.
Schmidlin, Sanders, McFarland and Bora teach wherein the one or more parameter or configuration settings are selected by the user via the user interface of the portable handheld device (paragraph 0023 of Schmidlin).

To claim 12, Schmidlin, Sanders, McFarland and Bora teach claim 11.
Schmidlin, Sanders, McFarland and Bora teach wherein the one or more parameter or configuration settings comprises an opening speed setting for the selected wireless damper actuator (paragraph 0064 of Schmidlin).



Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidlin et al. (US2017/0026779) in view of McFarland (US2006/0074494) and Bora et al. (US2014/0062297).
To claim 13, Schmidlin, McFarland and Bora teach a portable handheld device for interacting with one or more wireless building control components installed in a building, wherein the one 

To claim 18, Schmidlin, McFarland and Bora teach a portable handheld device for interacting with one or more wireless building control components installed in a building, wherein the one or more wireless building control components are configured to include a controller and a wireless communication module (as explained in response to claim 2 above).



To claim 14, Schmidlin, McFarland and Bora teach claim 13.
Schmidlin, McFarland and Bora teach wherein the controller of the portable handheld device is configured to request and receive additional operational data from the selected one of the one or more wireless damper actuators via the wireless communication module of the selected one of the one or more wireless damper actuators and display at least some of the operational data on the display of the portable handheld device (paragraphs 0062, 0066 of Schmidlin).

To claim 15, Schmidlin, McFarland and Bora teach claim 13.
Schmidlin, McFarland and Bora teach wherein the controller of the portable handheld device is configured to send one or more commands that set one or more commands to set one or more parameter or configuration settings to the selected one of the one or more wireless damper actuators via the wireless communication module of the selected one of the one or more wireless damper actuators (paragraphs 0017, 0020, 0022, 0025 of Schmidlin).

To claims 16 and 19, Schmidlin, McFarland and Bora teach claims 15 and 18.
Schmidlin, McFarland and Bora teach wherein at least some of the values for the one or more parameter or configuration settings are selected by the user via the user interface of the portable handheld device (paragraph 0023 of Schmidlin).

To claim 17, Schmidlin, McFarland and Bora teach claim 13.
Schmidlin, McFarland and Bora teach wherein the selected one of the one or more wireless building control components is a wireless damper actuator for controlling an airflow of an HVAC system (paragraph 0002 of Schmidlin).

To claim 20, Schmidlin, McFarland and Bora teach claim 13.
Schmidlin, McFarland and Bora teach wherein the controller of the portable handheld device is configured to send one or more additional commands via the wireless module of the portable handheld device to the wireless communication module of the selected one of the one or more wireless building control components for execution by the selected one of the one or more wireless building control component (as explained in response to claims 3, 7 above).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        September 17, 2021